Exhibit 1.1 TRACON Pharmaceuticals, Inc. 2,625,000 Shares of Common Stock UNDERWRITING AGREEMENT Dated: November 23, 2016 Table of Contents Page Section 1 Representations and Warranties. 1 Section 2 Sale and Delivery to Underwriters; Closing. 17 Section 3 Covenants of the Company. 19 Section 4 Payment of Expenses. 24 Section 5 Conditions of Underwriters’ Obligations. 25 Section 6 Indemnification. 28 Section 7 Contribution. 30 Section 8 Representations, Warranties and Agreements to Survive Delivery. 31 Section 9 Termination of Agreement. 32 Section 10 Default by One or More of the Underwriters. 32 Section 11 Notices. 33 Section 12 Parties. 33 Section 13 GOVERNING LAW AND TIME. 34 Section 14 Effect of Headings. 34 Section 15 Definitions. 34 Section 16 Permitted Free Writing Prospectuses. 38 Section 17 Absence of Fiduciary Relationship. 38 Section 18 Research Analyst Independence. 39 Section 19 Trial By Jury. 39 Section 20 Consent to Jurisdiction. 40 EXHIBITS Exhibit A–Underwriters Exhibit B–Form of Lock-Up Agreement Exhibit C–Price-Related Information Exhibit D–Issuer General Use Free Writing Prospectuses i TRACON Pharmaceuticals, Inc. 2,625,000 Shares of Common Stock UNDERWRITING AGREEMENT November 23, 2016 Jefferies LLC As Representative of the several Underwriters 520 Madison Avenue New York, New York 10022 Ladies and Gentlemen: TRACON Pharmaceuticals, Inc., a Delaware corporation (the “Company”) confirms its agreement with Jefferies LLC (“Jefferies”) and each of the other Underwriters named in Exhibit A hereto (collectively, the “Underwriters,” which term shall also include any underwriter substituted as hereinafter provided in Section 10 hereof), for whom Jefferies is acting as representative (in such capacity, the “Representative”), with respect to the issue and sale by the Company of a total of 2,625,000 shares (the “Initial Securities”) of the Company’s common stock, par value $0.001 per share (the “Common Stock”), and the purchase by the Underwriters, acting severally and not jointly, of the respective numbers of Initial Securities set forth in said Exhibit A hereto, and with respect to the grant by the Company to the Underwriters, acting severally and not jointly, of the option described in Section 2(b) hereof to purchase all or any part of 393,750 additional shares of Common Stock.The Initial Securities to be purchased by the Underwriters and all or any part of the 393,750 shares of Common Stock subject to the option described in Section 2(b) hereof (the “Option Securities”) are hereinafter called, collectively, the “Securities.” Certain terms used in this Agreement are defined in Section 15 hereof.
